CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 1 Of 19

F:'i! in this information to identify your case and this filing:

Debtor 1

 

First blame Midd|e Name

Debtor 2
(Spouse. if Eling]

unrth crates Barrkruprqr court for rhe.- counteer oiSTRicT or inornr@i§ § § HAR ~ 8

 

_l'=`:'rsl Name M`»rldie Neme

 

Case number U Check if this is an

amended liling

 

 

    

thcia| Form 106A/B
Schedu|e AlB: Property ms

 

ln each category. separately list and describe items, Ltst an asset onlyr orice. tfan asset fits In more than one categorv, tist the asset in the category\mere you think
it l~“rts best Be as complete and accurate as possibte. rttwo married peopte are ming together, both are equally responsibka supplyth correct information lf
more space is needed, attach z separate sheettoth=ts form 011 the top ofanv additional pages, write your name and case number (i'f known,\. Answer evergir question

months Ear:h Flesldence, Building, Land, or Other Real Est:rte ¥oi.r Own or Have an interest |n

 

1. Do you own or have any legal or equitable lnt.erost in any residence building land, or similar property?

INo.GcrroParl 2_
|Zl vel meisneme

monte tour venrcre¢

Do you own, teese, or have legal or equitable interest in any venicles, whether they are registered or not? include any vehicles you own that
someone else dn'ves. |f you lease a vehicle also report it on Schedule G.' E)recutory Conrracts and Unexpired l.eases_

3. Csrs, vans. trucks, tractors, sport utility vehicles, motorcycles

 

m No
l Yes
_. DODGE - - Do not deduct secured claims or exemptions Put
3_i Make Wl~io has an interest rn the property? check one me mount of any red dams on 5 me D-_
under PATRIOT l Debtor 1 only Credl`lors t"r"ho Have Clalms Secirred by Propezty_
Yea“‘: M;_______ g DEbT°" 2 mht Cun'errt verne or the Current value of the
Approximate mrleage: 103000 l:} freth 1 and geer 2 only entire property? portion you own?
OIherr`rttormeliOn: l__.lArieasror-reormedermrsanuanomer
13 check lmra rs community property $5»10°-°0 56'1°°-°°

 

 

 

¢`see instmcilons}

 

 

3_2 Maira; DODGE

 

 

 

 

 

Who has an interest lnthe property?(‘,heckone

Do not deduct woured claims or exemptions Put
the amount ot anyr secured claims on Scl'redule D.'

 

 

mr CALIBER . Dei:rtor l only Creolt`ors Who Have Ctar'ms $ecured by P.-o,oeny.
`r‘ea£ 2007 n D€blof 2 Oi'W Currem value or the Current value of the
Appwxrmafe mileage 165000 El nebrer arm oemor 2 only entire pr°psrflr? wrenn trw wm?
Olher information |:l m least one crim deems ana answer
Cl check 'rreris is r.ornmunrty property 52»30”-°0 $2-30°-00
tsee instmcrio.'lsl
4_ Watercraft, aircraft, motor homes, ATVs and other recreational vehic|es, other vehicles, and accessories
Exam,oles.' Boats. trailem. motors personal watercraft hshing vessels snowmobi|es. motorcycle accessories
l No
l:l ¥es
Oflloial Forrh iOGAr‘B Schedule Al'B.' F'ropet'ty page 1
S-ottvare Co'pyrigl'tt {r:] 19%-2{]15 Best Cas!_ LLC - m.bestcase.oom Best Case Bar:ltmptcy

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 2 Of 19

Deotor l Caroiyn$l Beech Case number pr rnow.-=)

 

 

5 Add the dollar vatue of the portion you own for ali oi‘ your entries from Part 2. including any entries for
pages you have attached for Part 2. itiirilie that number here ........ => sa"w°‘oo

 

 

 

 

Describe *l'our Personai and Hor.rsehoid items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you ovm?
Do not deduct secured

claims or exemptions
6. l-lousehoid goods and furnishings

Exampies.' Major appliancesl fumiture_ linensl china, kitchenware
- No

Ei‘res. Descrrbe_____

i'. Electronics
Exampies.' 'l'elev`rsions and radios,' audio video__ stereo. and digital equipment computers printers scanners; music oo|iecb`ons; electronic devices
inc£uding oeti phones__ cameras media players games
i:i No

l Yes_ describe

 

|cELL PHoNE, amounts 42 mci-l Tv ] $soo_oo

 

8_ Coltectibles ot value
E,rampies: Aniiques and tigun'nes; paintings prints or other ariwork; books pidures, or other art objects stamp. coin, or baseball card collections
other collections memorabiiia, coileci:ibies

l No
ij Yes. Descl'ibe .....

9_ Equipment for sports and hobbies
Elrampies_' Sports_ photographic exercise, and other hobby equipment bicycles pool tabtes. golf clubs skis; canoes and kayairs; carpentry toois;
musical instruments

l No
I`_'i Yes. Desco'be....

10. Fireamts
Exampies: Pistois_ riiies_. shotguns ammunition and retated equipment

l No
ft Yes. Describe__._.

11. Ciothes
Exampies.' Everyday clothes furs__ leather coats designer wear. shoes accessories

Ci rio
l ves_ oesorbe_._..

 

| EvERYbAY cLori-res l 5200.00

 

12_ .ievvairy
Exarrroies_' Everyday jewelry_. costume jewelry. engagement rings wedding rings heirioom jewelry watches gems, goldl silver

l No
|:l Yes_ Descn`be.,.,,

13_ Non-farm animals
Exambies.' Dogs__ cats_ birds horses

l No
l'_`l Yes. Desoribe____

14. Any other personal and household items you did not already iist, including any health aids you did not list
. No
|:} Yes. Give specitic information _____

 

15_ Add the dollar value ot atl of your entries from Part 3, including any entries for pages you have attached s1 000 00
for Part 3. erte that number here ..... » '

 

 

 

 

 

thcial Forrn 106NB Sctreduie AJ'B: Property page 2
Soitvvare Copyngi'rt l_cl 19962015 Best Cese_ LLC - »vww_bestcase.com Best Case Banlu-r_iptcy

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 3 Of 19

 

 

 

Deblor 1 Carolyn% Beech Case number (r'r mom-ri
mi)escnoe Your Flnancial J\ssew
Do you own or have any legal or equitable interest in any of the foliavving? Current value ol‘ the
portion you own?
Do not deduct secured
claims or exemptions
15_ Cash

Examples: Money you have in your wallet in your home. in a safe deposit box_ and on hand when you file your petition
- No
|:l Yes

i?_ Deposits of money

Exampies.' Checldng. savings or other iinancial accounts certi|icates of deposit shares in credit unions brokerage houses and other similar
institutions if you have multipie accounts with the same institution, list each.
Cl tva

l yes institution name:

CHECK!NG &
1?_1_ SAWNGS OLD NAT|ONAL BANK $0.00

 

18_ Bonds, mutual funds, or publicly traded stocks
Exam;oles_' Bond funds investment accounts with brokerage hnns__ money market accounts

l No
l:} ¥es .................. institution or issuer name:

19. dion-publicly traded stock and interests in incorporated and unincorporated businesses including an interest in an LLC, partnership,
and joint venture

.No

l:l Yes. Give specific information about them ...................
Name of entizy: % of ownership

20_ Govemment and corporate bonds and other negotiable and non-negotiable instruments
Negotr`abie instruments include personai checks cashiers’ checks promissory notes and money orders
litton-negotiable instruments are those you cannot transfer to someone by signing or deiivering them

l No
D Yes. Give specific information about them
issuer narne:

21_ Retiremer\t or pension accounts
Exampies: interests in l RA, ERiSA, Keogn_ 401{|:). 403{b)_ lhrilt savings accounts or other pension or prolit~snaring pians

-No

l:l Yes. List each account separately
Type of account institution name;

22, Secun'ty deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use l‘rorn a company
Examples: Agreements with landlords prepaid rentl public utilities (electric. gas water,\_. telecommunications companies or others

l No
13 ‘(es institution name or individual:

23_ Annuities [A contract for a periodic payment of money to you. either for life or for a number of years)

l No
ij yes____ issuer name and description

24. interests in an education lRA, in an account in a qualliied ABLE program, or under a qualified state tuition program
26 U.S_C. §§ 530(b)(1), 529A(b)_. and 529{b){1}.

l No
|] Yes _____________ institution name and description Separately liie the records of any interestsH U.S.C. § 521 (c}:
25. Trusls. equitable or future interests in property luther than anything listed in line 1}. and rights or powers exercisable for your benefit

l No
ij Yes. Give specific inion‘nab'on about them._.

Official Form 106»6..-"3 Scheduie NB: l-"roperty page 3
Sottware Copyng'n [c_i 1995\2015 Besl Case_ Li_C - mw.beslcase_corn Best C,ase Ban.nruotcy

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 4 Of 19

Pr
Debtor 1 Carotyn A/Beecm Case number (rr known)

26. Pat:ents, copyrights trademarks, trade secrets, and other inteilectual pmperty
Examples: lntemet domain names, websites._ proceeds from royalties and licensing agreements

l No
IJ Yes_ Give speci'lic information about them_..

 

27. Licenses, franchisesl and other genelai intangibles
Examples: Building permits exclusive licenses cooperative association holdingsl liquor llcenses. professionaf licenses

l No
|:l Yes. Give specilic information about them.._

Money or property owed to you? Current value of the
portion you ovim?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
- No
fl Yes. Give specch information about them. including whether you already fried the returns and the tax years .......

29. Family support
Examples.' Past due or tump sum alimony, spousal supportl child support maintenancel divorce settiement. properly settlement

l No
|:t Yes. Give speci§c information ......

30. Other amounts someone owes you
Exampi'es.' Unpaid wages__ disability insurance payments disability beneiits, sick pay, vacation pay. workersl compensation Sociat Secun`ty
benefits; unpaid loans you made to someone etse
l ue
|:l Yes. Give specific intonnation..

31_ interests in insurance policies
Exampies.' Heatth. disability or life insurance'. health savings account (HSA); credit homeowner's, or renter insurance

-No

|:l Yes. Name the insurance company of each policy and tist its value.
Company name: Benehciary: Sun'ender or refund
vaiue:

32_ Any interest in property that is due you from someone who has died
it you are the beneticiary of a living trust, expect proceeds from a life insurance policy. or are currently entitled to receive property because
someone has died.

l Ne
L_.l Yes_ Give specific intonnation__

33. Claims against third parties, whether or not you have Hled a lawsuit or made a demand for payment
Examp§es: Accidents. employment disputes insurance clain'isl or rights to sue

l we
|:l Yes. Describe each ciaim........_

34_ Ot:her contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
l No
[:1 ¥es. Describe each claim .........

35, Any financial assets you did not already list

l Nn
El Yes_ Give specific mferman'on__

 

36, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached so 00
for Pal’t 4. Write that number here.. '

 

 

 

 

oescribe Any eusmess-Reiated empeny you own or nave an merger :n. List any real estate in Psn1`

Oflicia| Fon'n tl}BAIB Schedule NB_' Property page 4
Sol’tv\afe Copyr\gl'rt (c_.= 19%-20‘!5 Best '.'.`.ase. LLC - m_beshcase_crnn Besl Case B:ar\tcruptcy

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 5 Of 19

ihHN'
Debtor 1 Cal’olylp Beech Case number (ifknown)
37 Do you own or have any legal or equitable interest in any buslneee-re|ated property?
l Nu. com Pan e.
El Yes_ eo m line ss

 

Pan 6 Desor’rbe Any Fann- and Commerctal FIshing-Rela‘bed Property You Own or Have en interest |n_
Ifyouovn"corhavean'rite-reain farmlandl listit`n Pa¢t 1.

45. Do you own or have any legal or equitable interest in any fann- or commercial fishing-related property?

l user donovan 1
Cl ves. soto linen

Pert ?; Deecribe All Property ‘i'ou van or Have an interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples.' Season tickets, country club membership

l so
l:l ‘i'es. Give speci&c infonnation__._._.__

 

54. Add the dollar value of all ot your entries from Part 7. Write that number here .................................... $0_00

 

 

 

List the Tocais er leach pan or mrs Fomi

 

 

 

 

 

 

55. Part 1: Total real estate, line 2 ................. $0_00
56. Part 2: Total vehicles, line 5 $8:400.00

57_ Part 3: Tot.al personal and household items, line 15 $1!000_0[}

58. Fart 4: Totalfinancial assets, line 36 $0.00

59. Part 5: Tot:al buslness-related property, line 45 $0_00

60_ Part 6: Tot:a| farm- and Bshing-related property, tine 52 $0_|.'|0

61. Part 7: Total other property not llsted, line 54 + $0.00

62. Totat personal property Add lines 56 through 61 $9,400,00 Copy personal property total $9,400,00
63. Tol:al of all property on Schedule NB. Add line 55 + line 62 $9,400_{)|}
Oflicial Form 106AIB Schedule NB: Property page 5

Sollvvore Copyn'igl'lt l_c} 1996-20?5 Besl Case` LLC - Ww_besmcas»e_mm Best Ease Baflkruptcy

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 6 Of 19

F`iil in this information to identify your case-z

Debtol 1

 

Fln-,l blame "_ wade dana l.ast Name

Debtor 2
{Spouse if. flling} First Name Midr.‘le Name Last Name

 

Uniled States Bankruptcy Coun for tne: SOUTHERN DlSTR|CT OF lNDlANA

Case number
nl wm |:} Cbeck if this is an

amended liling

 

 

 

Ofdcial Form 1060
Seho¢llllocsml'loport:yYout:ldnacExolmt: ms

Be as complete and accurate as possiblel ll two mam`ed people are lilan together. both are equally responsible for supplying con‘ect information Using
the property you listed on Schedule AfB.' Pmperry (Oliiciat Form tl]tSA!B] as your source. list the property that you claim as exempt if more space is
needed__ lil| out and attach to this page as many copies of Part 2: Addl`tional Page as necessary On the top of any additional pages, write your name
and case number (rr xnown)_

For each item of property you claim as exempt, you must specify the amount of the exemption you claim One way of doing so is to state a
specilic dollar amount as exempt Altematively, you may claim the full fair market value ot the property being exempted up to the amount of
any applicable statutory llmit_ Some exemptions-such as those for health aids, rights to receive certain benefl‘ts, and tax-exempt retirement
funds-may be unlimited in dollar amount Hovvever, if you claim an exemption of 100% ot fair market value under a lavv that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount your exemption would be limited

to the applicable statutory amount
identity tire Property You Claim as Exempt
1_ Wnich set of exemptions are you claiming? Checi< one oniy, even rf your spouse l`s filing with ycu_
l You are claiming state and federal nonbankruptcy exemptions 11 U_S.C. § 522{b)(3)
U You are claiming federal exemptions 11 U.S.C. § 522(b}(2)
2. For any property you list on Schedule A/B that you claim as exempt1 fill in the information belo\v.

Bn`ef description of the property and line on Current value of the Amount of the exemption you claim Speci?ic laws that allow exemption
Schedule Al’B that lists this property portion you own

Copy the value from Gheck only one cox for each exemption

Schedule Ar'B
2009 oooGE PATRIOT 103000 miles sansom . $5’100_00 lnd. code § 34-55-10-2(¢:}(2}

 

Llne flom Schedule AJB: 3.1
5 lcu% or fair market value up to
any applicable Slalutory limit

 

2007 DODGE CALIBER 165000 miles 52 300_°0 - $2,300_00 lnd. Code § 34-55-10-2(¢:){2)
l_ine from Schedule A/B: 3.2 ’

 

n 100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $155.6?5?
(Sub}ect to adjustment on 4l01l16 and every 3 years alter that for cases lilel:l on or alter the date of adjusb'nent.)

- No
f:l Yes. Did you acquire the property covered by the exemption within 1215 days before you filed this case?
U No
l:l Yes
Oflicial Fon'n 1060 Schedule C: The Property too Claim as Exempt page t of 1

Soltvvare Copyright [ci 1996~2015 Best C,ase LLC - wm bestcase corn Best CQSE Bar\l\fuptcy

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 7 Of 19

Fill in this information to identify your case:

 

Mlddie Name Lasr Narne

 

rem ir nllngl rim name none uame test name
Uniied Sta£es Bankruptcy Col.¢l't for the! SOUTHERN DlSTRlCT OF iNDlANA

Case number
lriknowl'l`i

 

|`:| Chec.k if this is an
amended filing

 

 

Ol°ficial Form 106D -
Mhm“ol'livlclhmlqm 12115

Beas complete and accurate as possible tl‘two married people are liling togemer, both are equally responsible for supplying correct intonnatlon. lt more space is
needed, copy the Additionat Page, tl!| it out, number the entries, and attach it to this torm. On the top ofany additional pagw, write your name and case number {lf
knolrm]_

1. Do any creditors have claims secured by your propertf?

. No_ Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
|Il Yesl Fill en ali or me inmrmallon below

thcial Form tDBD Schedl.rie D: Creditors Who Have Ciain'ls Secured by Property page l of 1

Sol‘tware Copyrl`ght lc] 19%-20‘| 5 Best Case. LLC - wm.bestcase.oom Best Case Bankmptcy

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 8 Of 19

Fiil iri this information to identify your case:

Debtor t

 

Midd|e Nan're E_ast Narne

Debtor 2
{Spouse if. li!ing] Fl'rst N.ame Middie Narne l_ast Name

 

Ul‘t`rl£'d Stales Bartkt'uptcy Court ftth the: SOUTHERN DfSTRI'CT OF iNDlANA

 

 

 

 

 

Case number
i"“”°*“i |:| Checit if this is an
amended §|ing
thciai Form 106Ell'-'
Schedule El'F: Creditors Who Have Unsecured C|aims 12115
Be as complete and accurate as possible Use Fart 1 for creditors with P'RlDRiTY claims and Part 2 for creditors with NONPR)OR|T¥ claims. List the other party to
any y ..i.-. or ,' d ' that could resutt in a claim. Also list executory contracts on Bchedule A.'B.' Property tomolal Form 106»\.'8] and on

Schedute G: Executory Contlacts and Unexpired Leases fOFFlcial Form tlJ'BG). Do not lnciude any creditors with partially secured claims that are listed in Schedule
D: Credi'tors Who Have Claims Secured by F'roperty. l'l more space is needed. copy the Part you need, till lt out, number the entries in the boxes orr the left Att.ach
the Continuab'on Page to this page. if you have no information to report irl a Part, do not tile that ParL On the top of any additional pagesl write your name and case
number [ll' known}_

l.iei All owner moth unsecured claims
1_ Do any creditors have priority unsecured claims against ycu?
- No. co to Pen 2.

n ¥e's_
l_iei All dr Yeur NoNPRloRlTY unsecured claims

3_ 00 any creditors have nonpriority unsecured claims against you?
l:l No. You have nothing to report in this part Sutlrnit this form to the com wili‘l your other schedules

- Yes_

4. List all or your nonpriority unsecured ciaime in the alphabetical order of the creditor who holds each claim. rf a creditor has more than one nonpriority unsecured
claim list the creditor separateiytor each claim For each claim nsted. identify whattype of claim `rt is. Dcl not list claims aireaoy included in part 1_ ifmote than one
creditor holds a particuiar claim_ list the other creditors in Part 3_1f you have more than three nonpriortty unsecured claims mt out the Continuetion Page of F'art 2.

 

 

 

 

 

total ciaim
|4.1 l CRED|T AC§EPTANCE t_ast 4 digits of account number $1 503_00
Nonprionty Creditors Name
PO BDX 507|] When was the debt incurred? 11,"05!1998
Southlield, Ml 48086
NumberStreetCi‘ly State le Code As of the date you l'i]e, lhec|aim is: Check ali that apply
Who incurred the debt? Checir one
ij cmt'ngent
l Debmr 1 only . _
cl _|II unliquidated
center l
2 m y E| Dispuied
n Dem°" and Dem°" 2 °"'!`-" Type of NONPR|OFUT¥ unseci.rred claim:
fl Ai redstone drive devine and mower g Smdem loans
5 Chef-\‘ *f this ¢*aim is f“'a '=°‘“m"““¥ debt E| obligations arising our et a separated agreement er divorce met you did mr
tsttreclaim subjecttooffset? reportaspriority claims
l NO l:l Debts to pension or profit-sharing pians, and other similar debts
El Yee I other Speciry
Oincial Form 106 Efl= stevedore Ele Cred‘roore Who Have unsecured claims Page 1 ors

Sohware Copyright -:cd 1996-2015 Best "`ease. LLC - www.bestw corn 52?’83 Best Case Eiankn.rptcy

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 9 Of 19

Debior 1 Carolyn w Beech

 

 

Case number {rr m)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|4.2 l DlVERSlFlED CONSULTANTS l_est4 elgin et eooount number 3036 5510_00
Nmpr`rr)rity Creditors Narne
10550 DEERWOOD PARK BLVD 309 When was the debtinourred? 02!05!2015
Jacksonvi|le, FL 32256
nlumber§trael city State zip code Asorthe deteyoufrle. meoieiin ie: client all that appry
who incurred die denr? cneol< one. m
Contng` ent
I oebtor 1 onry
El unliquidated
L_.l center 2 only .
|:l Dlspuled
n D°*“°* ‘ and D"W 2 °“l¥ type oruoNPRloer'r unsecured orelrn:
|:l Ai least one or the denton and mower g Smdem m
n C*“"=*‘ "f'“s claim is *°F 3 mm“"if¥ debt Cl obligations arising out ore separation agreement or divorce ina you did not
is the claim subject to ofleet? report as priority claims
l nn El oeots to pension or plum-sliding plane end outer similar debts
l:l res - Oiner. Speoiry
143 l GLA CDLLECTtON CO IHC l_uet4 digits or eeooum number 1209 $24|3_00
Nonpriorily creditors riome
2630 GLEESON LANE when was me debt inourred? 0711 712014
Louisville, KY 40299
Number Stneet City State le Code As ot the data you tile‘ the claim 'rs: Check all that apply
Who incurred the debi? flth one_
|"_`| contingent
- Debtol' 1 onlyr
ij unliquidated
l:l oeblor 2 only _
m Dispu'led
a De°*°' 1 and M°' 2 °"'Y rype or NoNPRioRzTY uneeoured eleim:
DAtleeotoneottl-ledentoreondenouier gsmdem,oans
13 Ch'=d‘ if his =l="“ is f°' a ¢°m“t“"'f¥ debt |:l obligations arising out or o separation egMn-lent or divorce met you did not
le die oleim subject id orteet? report ne priority claims
l nn E| cents to pension or montanoriig plane end outer similer dobie
|:| Yes l other sped-ry
|4.4 l KOHLS Lest 4 digits of account number 8494 3453.00
Nonpriorily creditors Nenie
po BOX 3115 whenwastnedebtlncurred? 12115}2017
Milwaukee, Wl__53201
Nomnerstreetcity state zlpcode Aeormedete you nle, me olelm le; cneolr elmer apply
who lnourred me dent? cnorl< one
n Com_ingent
l center l only
n Unliquidalled
|I| oebior 2 only .
E| needed
g De°*°‘ ‘ m Deb‘°' 2 °“'Y type or NoirPRloRlTY unsecured eleim:
E|Atleeoloneolnieoebto-sendenon-ler gswmm
n Ch°‘-"k 5 ms mem ls for a community dam m Obligations arising out cfa separation agreement or divorce that you did not
latheclajmsubjoc!tnoflset? reportaspri:lr'ltycl.at`l'l'ts
l No |3 nobis to pension or profit-enng pierre end outer similar debts
l:} Yes - Other_ Specr'ly
Othcial Form 106 El'F Schedule ElF: Creditors Who Have Unsecured Claims Page 2 015
Soltware Copyright [c} 1995-2015 Bes‘. C`.ase LLC - ww.bos!case corn Besl Case Biar'rltn.iptc~,l

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 10 Of 19

I\
Debiori Camlyl\ & Beech

 

 

 

 

 

Case number [irhnoi~)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MARION COUNTY LAWRENCE
45 TDWNSHIP Last 4 digiis of account number 4953 $3,240.00
Nonpl-icllly creditors Narne
4455 MCCOY STREET when was the debt incurred? 09,\‘10,'2009
indianapolis ll£_46226
Nut'nberStl-eetC`riy Siale Z|p Code As ofd'lodaleyoufiie,dteclaim is: Ci‘ieck allmatappiy
Who inclined the debt? Checi< one_
|:] contingent
l Debtor l only
ij unliquidated
D oebior 2 only _
n l:! olsputed
De“*°r 1 and DE"W 2 °"*Y rype or NoNPRloRl'rr unsecured ctalrrl:
l:|ntteastmeortnedebtorsandanotner gsmm
n gm mms claim is mr a community debt n Obiigations arising out ofa separation agreeian or divorce that you did not
lstl-lecialmsubiooteoorlaet? reportaspriontyctairns
- Nn m Debts to pension or pro!ii-sharing plans and other similar debts
m YH l ottler. Speoiry
1415 l OLWEWDO__P APARTMENTS LBSM digit vi account number $2.000.00
Nonprionty creditors lilante
2069 oilllewood dR W!ien was the debt incurred? 081201 3
lndian§_polis, |! 48219
Nurnber Sil'eei City Siaie Z|p Cod-e As of die dale you file the claim is: Cheoit ali trial apply
who incurred the dei:\t? Ci'teok one
EI contingent
l Debior t only . _
|:l Unilqulda?ed
El Debtor 2 only .
n Dlspu!ed
n De°‘°' 1 md D€"‘°' 2 °"*‘f Type or downtole unsecured claim.-
ClAlleastoned'tl~iedeblorsand.-inotner gsmbans
g Ch°°" is wis °him is fur 3 community debt ij Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to of!set’? report as priority oia.im‘s
- No m Debis to pension or profit-sharing plans_ and outer similar debts
|:| YES l olner_ speciry
lirr l PROGRESSWE LEAS{NG Last4 digits or account number $BOO.BD
Nclnpriority Cl'edihct"s Narr'ie
256 Weat Data Dri\lc when was the debt incurred'_) 0512014
Draper, U'l' 84020
Nun'lber Si:reei City Siaie Zip Code As of die dam you hie, the claim is'. Checir ali that apply
who lncurredlne debt? check one
ij Corliirigeni
l oebtor 1 only _ _
E} unliquidated
|Ii oebtor 2 only _
n Dlsputel!
n 33wa and Deb“°' 2 °‘W Type or NONPR&OR|TY unsecured claim:
|'_`|Atieaal oneortnedeblorsandanodler g 55de hans
n Che‘=" if‘hi= ‘='=im is *°F = =°"1'““"“¥ debt E| obligations arising out ora separation agreement or divorce trial you did not
is the claim subject bn ofhet? report as priorrty oiaims
I Nc, 1:| oeth to pension or prolix-sharing plans and other similar debts
g Yea l Cltrler. Specify
oliioat i=onn 106 ErF schedule ErF; creditors who l-lave unsecured claims Page 3 ors
E`iof!\l\lare C-opyn`g|'rt ic) 19%-20‘|5 Best Case. !_LC ~ wwll\r.beiimse_mm Be.si Case Bankruptcy

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 11 Of 19

 

 

 

 

 

 

 

 

 

D€U!Ol' T Camlyn g Beech Case number (it um)

WASH|NTON TDWNSH|P l.ast 4 dlgils or account number 3275 $611_00
Norrprir:rrity creditors irrame __‘_'_ ____-
2164 E. 54TH STREET wired was the debt lnctn-red? 03;04;2003
lrldianapolis, |§ 46220
Ntlmoer$l.reei€ity S|aiele Code Asof lite date you file. die claim ls: Cliecit all litai apply
Who incurred the debi? Checii orle. n

Conting' eni

l oelirlor 1 only _

El unliquidated
|Il Deblior 2 only _

El Dlapr.lted
n Deb‘°" and De”‘°' 2 m"»‘ Type or lllolliPRloan~r unsecured clalm:
EAtleastoneortl-redebtorssnda-rodier gswembms
|:| check "mis claim is mr 3 °°mm“m*¥dem n Obh'gations arising out ofa separation agreeian or divorce trial you did rioi
ls \he claim subject to oHset? report as priority claims
l tro El cents to pension or ppm-sharing plans and outer similar debts
m Yes l Clthet'_ Specrfy

l4.9 l WASH!NTOH TOWNSHIP l.ast 4 digits or account number 2292 $4,047.00
l~lonpriority creditors Name ---_ _________
21 64 E. 54TH STREE|' when was tire debt incurred? 03.'28!2001
lrtdiana&|isl |N 46220
Nurnber Seeet city state zip code its or the date you nie, the claim ls; check all that apply
who moon-ed the debt? ctreclr one

n Corltingenl

l oetitor 1 only . .
n 2 g Un|lquidaied

amy El oispuled
g Deb‘°' 1 md De°“”' 2 °"'l' 'rype or worleme unsecured claim;
EAtleastmeofl'hedeblors and another m members
n Che'=" "*“5 C'a"“ is *°f = '=°'"'“““'W debt L__l obligations arislrig out ora separation agreement or divorce trial you did not
ls ihs claim subject to offsei? report as priority claims
l ND El oebts to pension or pruitt-sharing plans end omer similar detits
13 Y€S l olner_ society

 

 

Llst others to se Notlned About a oebt That roll Atready l_lated

5. Uss mls page only ifylou have others bo be nolihed about your benitmplcy, for a debt that you already listed in Paris 1 or 2. For example. if a collection agency is
trying woollectl'rom youtoradebtyou owemsomecmeeise. listdie original credltorln Parts 1 or2,thenlistthe collection agencyliere. Simlledy, iiylou have
mored'tanonecrsdltorioranyofthedebtsmatyou|iatedin Par!s‘l or2, listmeaddilionslcredltors here. |fyoudonothsve addiiio¢ta|personsiobenotiiiedfor
anydebisinParisi orz,doriotli||ouiorsubmiithis page.

 

Naneartdl¢\ddress Oi'lwhich entrylnParliorPaliZdidyol,llisiii'ieorigi'iaicred'llor'?
DOROTHY PATERSON tide 4;_.§ ot icneclr onei.- |Ii Part l; creditors with Pr-iority unserarred claims
67°_2 E 42",0 SmEET l Pal-l 2; creditorst Nonpn'orily unsecured claims
lndlatlapolts, |N 46226

i_asi 4 digits of acco.lm number
Nsmeandr°lddress anitio*lentry`lnPsrliorPali2didyoulisiiheoriginalcrediior?
Eskenazi Hospital Line §_._§ or (cnooir onel_- 13 ivan 1: creditors with Priority unsecured claims
720 Esk°"az‘ A“'e l Psrrt 2; creditors willr Nonpriorlly unsecured claims

lndiartapolis, lN 46202
i_ast 4 digits or account number

 

Narneandnddreos onuniatemrynpantorl=al-tzdidyoulisltneonginoicreditor'.>
NORTH OAKS OF BROAD RIPPLE Lirre g or t_checlr one).- 13 Part 1-. creditors rrrrlltr Priority unsecured claims
239 CASTLE cREEK PKWY STE l ivan 2; creditors rrrrill-r Nonpriority unseorred claims

|ndianapolis, |N 46250
L.a$t 4 digits of account number

 

 

Nameaidnddress onwniciierrtryini=arltorPanzdrdyorrtsttneor-igiraicreditm
PERRY TOWNSHlP SMALL CLAIMS tine 441 or (checir onel.- Cl Pal-l 1.- creditors rrrriln Priority unsecured claims
492,5 Sh°'b_y St sm 100 l earl 2; creditors with Nonpriorlty unsecured claims
lrldlanapolls, |N 45227
l_alst 4 digits olaocoui'it number 5234
uarneandit.ddress onwniohentryitparllorpanzdidyo.riisltneorignaloreditor<)
Cll'l"lc'lal Form 106 Ei'F Schedule Ei'F'. Credl\ors Who Have Ur\secured Claims Pargle 4 of 5

Schlware Copyright i_c] 199`>2015 Best Case LL_C - m'..besb:as.emm Bes! Case E|ankn.lplcy

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 12 Of 19

P\ilhi
Debtor1 Camiyn n Beech

SPR|NT
6200 SPR|NT PARKWAY
O\reriand Park, KS 66251

Case number (,riom)

l_ine 33 of icheclr onel.- ill ivan t_- creditors with Pn'ority unsecured claims
l lvart 2: creditors crim Nonon'ority unsecured claims

Last 4 digits of account number

 

 

Name and Aodress

STATE FARM lNSURANCE
One Sfate Farm Plaza
Bloomington, lL 61710

Onlmid'rentzyilParl t orF*art2didyol.riistttleorigirlaicreditot“?
Llnei.§oitcnecir onel.- Dlvart 1- creditorswilhl=riontyunseorreo claims
l Part 2; creditors with Nonprionly unsecured claims

i_asl 4 digits of account number

 

mild the Amounts for Each Type of Unsecured Ciaim

6. Totai the amounts of certain types of lmsecurad ciaims. This Intormalion is for statistical

of unsecured claim_

6a Domestic support obligations Ba_
Tol:-zl claims
from Part 1 Sb. Taxes and certain other debts you owe the government Bb.
6¢:. Ciairns for death or personal injury emile you were intoxicated 6c_
6d. O‘d'ier. Add all other priority unsecured claims Write that amotmt here 6d.
Se. Toul.AddiinesSathrougn 6d. 6a
Bf_ Studerlt loans St_
Totai claims
from Part 2 Erg. GNigadons arising out ol a separation agreement or divorce dial you
did not report as priority claims -
Sh_ Debts to pension or omit-sharing pians, and other similar debts Sh.
Gi. Olher\ Ardd all other nonpnority unseo.iled claims Write that armurlt here 6i.
611 Tolal. Adti lines Sf through Gi. 611
O'H"lcia| Form 106 E.*’F Schedule Er|‘F: Credib>fs Who sze Unsecut'ed Ciaims

SAJR\~are Copyri`ght rfc} 199:">2015 BEt Case. LLC - mw.i:\estt:‘.ase l.'.‘.:)rn

 

 

 

 

 

 

 

 

 

 

rotai claim
3 0.00
$ 0.00
5 0.00
s 0.00
s 0.00
Total claim
s 0.00
s 0.00
s B.OB
s 13,509.00
3 13,509.00

 

 

reporting purposes on|y. 28 U.S.C. §159. Adc| the amounts for each type

Page$of$
BeleaseB.arllo-l.prcy

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19

Fill in this information to identify '_».-'our case:

Debfor 1

EOD 03/08/19 15256:18 PQ 13 Of 19

 

Hrst Name Last Neme

Deblor 2

 

Fr'rst Narna Midd‘e Name

{Spo\use lf. hlzng] Last Name

Uni‘fed Sl,ales Bankmptqr Coufi for lhef SOUTHERN DlS`f-R|CT OF INDLANA

 

Case number
iii lmo\¢¢'i'i)

 

 

m Chec$i if this is an
amended sling

 

Ofi`iciai Form 1066

Schedule G: Executory Contracts and Unexpired Leases

12!15

 

Be as complete and accurate as possible lf two married people are liling together, both are equally responsible for supplying correct
information ll more space is needed, copy the additional page. fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (il known].

1. Do you have anyr executory contracts or unexpired leases?

l No_ Cheek this box and tile this form with the court with your other sr;,herir.ilesl You have nothing else to report orr this lorm_
|'_`l ‘(es_ Fill in all of the information below even if the contacts of leases are listed on Scrredule A/B.'Property (Olliciai Form 106 A!B}.

2_ List separately each person or company with whom you have die contract or lease. Then slate what each contract or lease ls for (for
example, rent, vehicle lease, cell phone}. See the instructions for this form in the instruction booklet for more examples of executory contracts

and unexpired leases

Person or company with whom you have the contract or lease
Narna: Numbar. Srr'ael. City State and ZEP Cod.e

State what the contract or lease is for

 

2.1

 

Na'ne

 

Number

 

cry sims ge code

2.2

 

 

Ni.o'rlber

 

cg stare er code
2.3

 

NB|'T|B

 

Number

 

cry stare ge code

2.4

 

 

Number Street

 

cry sims zip code

2_5

 

Naf'nE

 

Number

 

Cl§r S‘laie ZiP Code

O'Hicial Form 106(3
Sol'mare C,opyrigl'>t {c] 19‘.'=€»2015 Best Case. LLC - www best£=a$e.oom

Schedule G: Executory Conlracts and Unexpired L.eases

Page 1 of 1
Best Case Bankruptqr

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19

Fi|l in this information to identify your case:

EOD 03/08/19 15256:18 PQ 14 Of 19

 

theme Name i_ast blame

 

tSnouse it kling} Fi'rsr blame Midde Name Last Name

United States Bankruptcy Court for the:

SOUTHERN DISTR|CT OF iND|ANA

 

Case number
{iii<nmmi

 

 

ij Check ifthis is an
amended filing

 

Official Form 106H
Schedule l-l: Your Codebtors

12!15

Codebtoi's are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possihie. li two married
people are filing together, both are equally responsible for supplying correct inlonnation. If more space is needed, copy the Additiona| Page,
hit it out1 and number the entries in the boxes on the left. Attach the Additjonal Page to this page On the top of any Additlonal Pages, write

your name and case number tit known}. Answer every question

1. Do you have any codebtors? (if you are liling a joint case do not list either spouse as a codebtor.

INQ
fires

2. \\tithin the last 8 years, have you lived in a community property state or terriwry? (Gommuniry property states and territories include
Arizona. Ca|ifomia_. ldaho, Louisiana. Nevada__ New Mexioo, Puerto Rioo, Texas. Washington. and iMsconsiri.)

l Nn. Go to line 3.

13 Yes. Did your spouse former spouse. or legal equivalent live with you at the u`me?

3. tn Column 1, list all of your codebtors. Do not inciude your spouse as a codebtor ifyour spouse is liling with you. Listthe person shown
in line 2 again as a codebtor only il that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Ofliclai
Form 108D}, Scheduie EfF (O‘Hicial Form 106EIF}, or Schedule G (Officiai Form 1086}. Use Schedule D. Schedule Er“F, or Scheduie G to

fill out Column 2.

Column 1_' Your codebtor
Narr\e. Piumber. Slreat: Ciry. Stale and ZFP Code

[F\

Coiumn 2: The creditor to whom you owe the debt
Checi< all schedules that appty;

El Scneduie D= line

 

 

 

 

 

"a'"e l:l Scriedele ErF. iine
D Sicheoule G, line

Nurnber Streel

city sum zip code

l3_2 i Cl Scheduie D, ime

"a"'e El Sciieduie ErF, iine
|3 Schecruie G__ line

Nurnber Srreet

Ei'ty S|E'le ZIP Code

 

thoial Form 106H
Sot!wariecopyrigt'it {c] 1995»20‘|5 Best Case_ LLC -wii\iw.bestc:ase.oom

Sc:heduie H: Your Codebtors

Page 1 of t
Elest Ease Bankrupli:y

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 15 Of 19

Fi!! in this inform inn ri;;;- i=;i»:':'.ritii~_.i your i;ase;

Deblor 1 Carohm w Beech

Debtor 2
lSpouse. i\.‘ lil`mg]

 

Uriited States Banicroptc.y Court lor ther SOUTHERN DiSTRICT OF iND|ANA

Case number Check it this is:
iii erwin [] An amended tiling

|:l A supplement showing poslpelition chapter
13 income as ot the following date'.

 

 

Oi|‘icial Form 106| m
Schedule l: Your Income izns

 

Be as complete and accurate as possible. lf two married people are liling together (Debtor 1 and Debtor 2}, both are equally responsible for
supplying correct ii'ifor‘l'nationl if you are married and not liling jointty, and your spouse is living with you, include information about your
spouse. lf you are separated and your spouse is not liling with you, do riot include information about your spouse. lf more space is needed,
attach a separate sheet to this fom'i. On the top of any additional pages, write your name and case number {if known]. Answer every question.

Describe Employment

 

1_ Fill in your employment

 

ln¢orrnation. Debtor 1 Debtor 2 or non-filing spouse
|afu;oci;haa:pr;i?ar;th,:;eo:i:gj`ob. Empmmm status l Employed ij Ernployecl

intimation aboui addisonai 13 riot emp-lined E| Not employed

emphym` O'=cupation cAFE million

 

include part-time. seasonal. or
seif+;\mployed worth MSD OF LAWRENCE

Employer's name TOWNSH|P
Oocupation may include student
or hornemaiier, if it applies Employer‘s address 5501 SUNNYS|DE RD

indianapolis |N 46236
Hovv long employed there? 6 MOS

_oive basis A_igoui uoniiiiy income

Estimate monthly income as of the date you file this lon'n. lf you have nothing to report for any line, write 30 in the space include your non~iiling
spouse unless you are separated

if you or your non-tilan spouse have more than one employer, combine the information for all employers for that person on the iines below lf you need
more space, attach a separate sheet to this form.

For Debtort For Debtor 2 or
non-filing spouse

List monthly gross wages salary, and commissions (before ali payroll

 

 

 

2- deductions). li not paid monihly, calculate what the monthly wage would be. 2- 5 785-21 5 wA
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ Ni‘A
4. Calculate gross lricome. Add line 2 + line 3. 4. $ 785.21 5 NiA

 

 

 

 

 

 

(}i“`l`icia[ Form i(!t"il Scllcdule I: Your income page i

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 16 Oi 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

liteth ‘| Camlyn gic-tech Case number rrr.o<.~wnja
For Debtor 1 For Debtor 2 or
non-filing spouse
Gopy line 4 here 4, $ 785_21 N,\‘A
5_ List all payroll deductions:
5a Tax, Medicare, and Social Security deductions 5a $ 144.56 $ Ni‘A
5b, Mandatory contributions for retirement plans 5h. 5 0.0B $ NJA
5c. Voluntary contributions for retirement plans 5a $ ` 0.00 5 MlA
5d. Required repayments of retirement fund loans 5d. $ 0.00 5 NlA
5c. lnsurance 5c. $ 0.00 $ NlA
5f. Dornestic support obligations 5f. $ O.l.‘l(l $ NlA
54_:1. Urllon dues 59. 5 0.00 S NJ'A
5h. Other deductions Specify: 5h.+ 5 0.00 $ N)'A
6. Add the payroll deductions Add lines 5a+5b+5c+5d+5e+5f+59+5h. 6. 5 144.56 $ NlA
Ca|culate total monthly take-home pay. Subtract line 6 from line 4. ?. 5 640.65 5 Nt'A
B. List all other income regularly reoe'rved:
Sa_ Net income from rental property and from operating a husinees,
profession, or farm
Attacn a statement for each property and business showing gross
receipts ordinary and necessary business expenses and the total
monthly net income 8a 5 0.00 S NlA
Bb. interest and dividends Sb. 5 0.00 $ N!A
Bc. Farnily support payments that you, a non-filing spouse, or a dependent
regularly receive
include alirnony. spousal support child supporl, maintenance divorce
settlement and property settlement 8c. 5 0.00 $ NJ'A
Bd_ Unemployment compensation Sd. $ 0.00 5 Nr'A
BE. Soclal Security Be. 5 0.00 $ N]A
Bf. Other government assistance that you regularly receive
include cash assistance and the value (`rl' knovim] of any non-cash assistance
that you reoeive, such as food stamps (benelits under the Supplemental
Nutrition A.ssistance Program} cr housing subsidies
Spedfy.' Bl. 5 0.00 5 Nt'A
Bg. Perrsion or retirement income Bg. 5 0.00 8 N.lA
Bh. Ot:her monthlyincome. Spec'rfy: Bh.+ 5 0.00 $ N!A
9. Add all other incorne. Add lines Sa+Bb+Sc+Bd+Be+Bf-l-Bg+lih_ 9. 5 0.|}0 $ NlA
10. Calculate monthly income. Add line i' + line 9_ 10. 5 640.65 + $ NJA = $ 640_65
Add the entries in line 10 for Debtorl and Deotor 2 or unwilling spouse
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner. members of your household your dependents your roommates. and
other friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Scneo'ule J.
Specify'. ll. +$ 0.00
12. Add the amount in the last column ofline1l1 to the amount in line 11. The result is the combined monthly income
Wnte that amount on the Surnmary of Schedules and Sratistr`cal Surnmary of Cer!ain Liaoirr`ries and Related Dala. if it
app{ies $ 640,65
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
l No.
g res Expiain; l _|
Ol`t'iciai l~`on'n il_lol Scliedule l: Your lncome page 2

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 17 Of 19

 

 

 

Debiori Checi~: if this is:

|:| An amended liling
DEUOFZ g A supplement showing postpetition chapter
{Spouse. irfiiing) 13 expenses as of the following date:
Unlted States Bankn.lptcy Coi.n‘t forthe: SOUTHERN D|STRICT OF lNDiANA MM f DD¢'YYYY

 

Case number
{if known l

 

 

 

Ofi`lcia| Form 106J

Schedu|e J: ¥our Expenses 12115

Be as compiete and accurate as possibie. lf two married people are filing toge‘|her, both are equally responsible for supplying correct
iniormation. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number iii known}. Answer every q uestion.

 

  

= . Descrihe Your Household
i_ is this a joint case?

l No. Go to fine 2.
|:l Yes_ Does Debtor 2 live in a separate househoid?

|"_`l rio
El Yes. Deotor 2 must tile Ofiiciaf Form 106.1-2, Expenses for Separate Househoid of Debtor 2.

2_ Do you have dependenis? l No

 

 

 

 

90 not iigt Debigr 1 |:| Yes` Fill minus information for Dependenrs relationship to Dependeni’s nose dependent
and Debt@r 2_ each dependent......__._____ -Detitor 1 or Debt,or 2 age live him you?
Do not state the ij No
dependents names |:i Yes

El No

|:l Yes

ij rio

ij Yes

Ei No

ij `(es

3_ Do your expenses include . NG

expenses of people other than n Yes
yourself and your dependents?

    

r': ; Estimate Your Ongm Monthly Exp§nses

Estlmate your expenses as of your bankruptcy |iiing date unless you are using this iorrn as a supplement in a Chaplser 13 case to report
expenses as of a date after the bankruptcy is Eled. if this is a supplemental Scheduiie J, check the box at the top ofthe form and fill in the
applicable date.

include expenses paid for with non-cash government assistance ii you know
the value of such assistance and have included it on Schedu|e i: '!our income
{Dflicial Form 1061.} Your expenses

-*-_4>'-<-:=:-\*--;" '~.~;',»s.:\s~;s:>“~':°.e-s== -='~-.rd-.\'-'»__’r._r.»_ '¢\>':x'-.>z'

4. The rental or home ownership expenses for your residence. |nclude tirsi mortgage 650 00
payments and any rent for the ground or lot. 4- 5 -

 

lf not included in line 4:

 

 

 

 

4a_ Real estate taxes 4a $ O_GU
4b. Property__ homeowner‘s. or renter insurance 4b. 5 0_00
4c. Home maintenancel repair. and upkeep expenses 4c. 5 0.00
4d. Homeo\mefs association or condominium dues 4d. $ B.Ol]
5_ Additional mortgage payments for your residence. such as home equity loans 5. $ 0_00

 

Oi§ciai Form 106J Schedule J: Your Expenses page 1

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 18 Of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debio'l 1 Carolyn w Beech Case number iii kno\vn)
6. Utillties:

6a Eiectricity. heatl natural gas 63. 5 150-00

Sb. Water, sewer garbage collection Bb. $ 125.00

Sc, Telephone, cell phone lnternet. satellite and cable seniices Bc. S 200_00

6d. OB\er. Specil‘y.' Sd. 5 B.OU
7. Food and housekeeping supplies 'i’. $ 0_00
B_ Childcare and children’s education costs 8. $ 0,00
9. Clothing, iaundry, and dry cleaning 9. 5 0_|]0
10. Personal care products and services tt). 3 100_00
11_ Medical and denial expenses 11_ $ {|_00
12. Transportation. include gas, maintenance bus or train fare

Do not indude car payments 12- 5 0-0°
13. Entertalnrnent, clubs, recreation newspapers magazines, and books 13. 3 0_00
14_ Charitabie contributions and religious donations 14_ 5 0_00
15. insurance

Do not include insurance deducted from your pay or included in lines 4 or 20_

15a L`rfe insurance 15a $ 0,00

15b. Healtli insurance 15b. 5 0.00

15c. Vehicie insurance 15c. S 0_00

1511 Crther insurance Specity: 15d, 5 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Speci'fy: 16. $ 0_[}0
ii. installment or lease payments:

1?a. Car payments for Vehicle 1 lia. 5 0_00

1?b. Car payments for VehicleZ 17b. 5 0.00

‘l?c_ Other. Specify: - ‘l?c. S 0_00

iid. Other. Specify: 176. $ 0 00
lS_ ‘l'our payments el aiimony, maintenance, and support that you d-id not report as

deducted from your pay on line 5, Scheduie l, Your income (Oiiicia| Form 106i). 13- 5 0'0°
19. Other payments you make to support others who do not live with you. S 0.00

Specify: 19_
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule i': Your lncome.

20a Mortgages on other property 20a $ 0.00

2lJb. Real estate taxes 20b. $ 0.00

20c. Property__ homeowner's. or renter insurance 20c. 5 0.0{]

20d. Maintenance, repalr. and upkeep expenses ZUd. 5 0.00

2[le_ t-lomeownez“s association or condominium dues 20e. 5 0.00
21. Other: Spec'rfy: 21, +$ 0.00
22. Calculate your monthly expenses

22a Add lines 4 through 21. 8 1 :225.00

22c. Copy line 22 (n'ionthly expenses for Debtor 2)._ if any. from Ofliciai Form 106J-2 $

22c. Add line 22a and 22c. The result is your monthly expenses $ 1 ,225.00
23. Calcuiate your monthly net income.

23a Copy line 12 (your combined mondriyincome) from Schedule l. 23al $ 640.65

23b. Copy your monthly expenses from line 22c above 23b. -$ 13225.00

23c. Sul)tract our month| e rises from our mcnihl income

The resultf is your mo’rfith)l{:?iet income.y y 230 5 `584'35

24. Do you expect an increase or decrease in your expenses within the year after you file this fon'n?

For example,dcyouexpedtotinish paymgloryourcarlomwithinmeyearorooyoue)qaed yourmortgage paynernwinueaseordeuease oecav.iseola
modification to the terms ofyour mortgage'?

INo_

 

 

l:l Yes. l Expiain here'.

Oflicial Form 106J Schedule J: Your Expenses

pass 2

CaS€ 19-01369-.].](3-7 DOC 7 Filed 03/08/19 EOD 03/08/19 15256:18 PQ 19 Of 19

Fil| in this information to identify your case:

Caroiyn Ann Beech

Flrst Name Mrddle Name t_ast Narne

 

[Spoose rf_. ning F'ast Narne Middie Name i_ast blame

Uniled States Bai'lkmpicy CDui't for the: SOUTHERN DISTR|CT OF |NDlANA

 

 

 

Case number

rrkmwni |j Checic ifthisis an
amended iiiing

Ot°ticial Form 10BDec

Declaration About an individual Debtor's Schedules ms

 

if two married people are filing together, both are equally responsible for supplying correct information

You must tite this form whenever you file bankruptcy schedules or amended schedules. \¢aking a taise statement concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can resutt in fines up to $250,000, or imprisonment for up to 20
years. or both. 18 U.S.C. §§ 152,1341,1519, and 3571.

-SrgrlBelow

Did you pay or agree to pay someone who is NOT an attorney to heip you tiii out bankruptcy torms?

 

|]NO

l ir’es. Name of person Sharanda Carr _ Attach Bankmptcy Petition Prepa."er’s Notice, Declaration_.
and Signature {Ofliciai Form 119}.

Under penaity of pet'|ury, l declare tha‘tl have read the summary and schedules died with this declaration and
that they true and correct

x ' HQFP/c x
Carolyn Ann Beech Slgnature of Debtor 2
Slgnature of Debtor l

Da‘ie March 8, 2019 Date

 

Oliicial Form 106Dec Declalation About an individual Debtor's Schedules

Wware CGD¥HQN tci 198620‘|5 Best Case_ LLC - wwvv_.hesicaseoom Be-si Case Bankmptcy

